Citation Nr: 0529814	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  03-03 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a special monthly pension by reason of the 
need for regular aid and attendance of another person.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the United States Army 
from March 1951 to March 1953.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision issued by the San Juan, Puerto Rico Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
granted housebound benefits and denied entitlement to a 
special monthly pension by reason of the need for regular aid 
and attendance of another person.

The Board notes that a VA Form 21-2680, Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance, was received by the RO in September 2003, and 
forwarded to the Board in September 2004.  This pertinent 
medical evidence was not addressed in the Statement of the 
Case issued in December 2002.  However, the report was 
prepared by the private doctor who had examined the appellant 
and issued a six-page report in February 2002; the RO has 
considered that February 2002 report.  The report received in 
September 2003 merely reiterates information previously 
conveyed in February 2002.  Because the additional private 
medical evidence in question is duplicative of other evidence 
of record, this evidence need not be referred back to the RO.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  

2.  The veteran is not unable to feed or clothe himself, 
bedridden, or incapable of attending to the needs of nature 
without assistance.  

3.  The veteran walks with difficulty, but is able to walk 
unassisted.

4.  The veteran's medical conditions, when considered in 
conjunction with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.


CONCLUSION OF LAW

The criteria for a special monthly pension based upon the 
need for regular aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.351, 
3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that he should be granted special monthly 
pension based upon the need for regular aid and attendance of 
another person.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.  Specifically, the 
veteran does not meet the regulatory criteria for the benefit 
he seeks, and to the extent that he argues otherwise, his 
account of the severity of his disorders is found not worthy 
of belief.

The record reflects that in a January 1975 rating decision, 
the RO granted a permanent and total disability evaluation 
for pension purposes.  The veteran was found to be eligible 
for pension benefits due to a psychiatric disorder that was 
evaluated as 70 percent disabling.  The RO also held that the 
veteran was incompetent; the appellant is the veteran's 
spouse.

The appellant submitted a claim for aid and attendance 
benefits for the veteran in January 2002.  The veteran 
underwent a VA psychiatric examination in March 2002.  The 
examiner noted that the veteran had not received any 
treatment at VA and that, therefore, there were no medical 
records to review.  The veteran did not provide any 
information beyond some general facts concerning his family 
and his previous occupation.  The veteran responded to most 
questions by stating that he could not recall.  He said that 
he could not remember his medications and that he could not 
do anything at home because he had episodes of dizziness and 
would fall down.  However, the veteran gave no details about 
his symptoms.  He merely stated that he felt bad in all 
aspects.  The examiner stated that the veteran was selective 
in terms of the information he gave and that he later on said 
that he could not remember any more.  The examiner concluded 
that there was a very strong voluntary component to the 
veteran's behavior and therefore was unable to render a 
diagnosis given the veteran's lack of cooperation and his 
apparent inability to furnish any information.

The veteran also underwent a VA medical examination in March 
2002.  The examiner noted that the veteran came to the 
examination by private car with his wife and daughter.  The 
examiner noted that the veteran was not hospitalized or 
bedridden or wheelchair-ridden.  The examiner also noted that 
the veteran's refractive error was corrected with the use of 
eyeglasses and that he was being treated for early cataracts 
and for glaucoma.  The veteran had a history of diabetes 
mellitus, high blood pressure, degenerative joint disease, 
arthritis, tinea pedis, sinusitis and a neuropsychiatric 
condition.  The veteran was described as complaining of 
generalized arthralgia, headaches, loss of balance, cramps in 
legs, constipation and insomnia.  He was said to display 
abnormal behavior, to need close supervision, to need help in 
his daily needs and to refuse to eat.  On a typical day, the 
veteran would rest in bed, walk in the house, sit, go 
outside, watch television, listen to the radio and be 
sedentary.  He would also go to medical appointments and to 
go to church with his wife.  

On physical examination, the veteran was alert and 
disoriented with abnormal behavior.  His posture was erect.  
He was overweight.  His gait was normal.  There was 
degenerative joint disease of the upper extremities with 
satisfactory musculoskeletal function.  There was mild loss 
of coordination of the fingers.  There was degenerative joint 
disease of the lower extremities with slow locomotion due to 
loss of balance, weakness of the knees and mild lack of 
coordination.  However, there was no muscular atrophy.  The 
veteran was noted to ambulate in his house without 
assistance.  He did not use any mechanical aid and he could 
walk without the assistance of another person.  

A VA Form 21-4142, dated in February 2002, contains a written 
statement from a private doctor who had been treating the 
veteran since 1986.  The doctor stated that the veteran had 
been treated for hyperlipidemia, chronic back pain, insomnia, 
bronchitis, vertigo, osteoarthritis and osteoporosis.  

The evidence of record includes a private psychiatric medical 
report dated in February 2002.  The doctor stated that 
treatment had occurred in October 2001, November 2001, and 
January 2002.  He said that the veteran's wife had provided 
him with some medical treatment records dated between 1953 
and 2001.  These records included diagnoses of chronic 
sinusitis, arterial hypertension, diabetes mellitus type II, 
glaucoma, sexual dysfunction, gout, generalized 
osteoarhritis, retinopathy, dermatitis and psychiatric 
illness.  The veteran stated that he slept very little, that 
he felt very confused, that he forgot everything, that he was 
not happy, that he had no appetite, that he had to be helped 
to bathe if he did not do it and that he had thoughts of 
suicide.  The appellant stated that she had to help the 
veteran with everything, including bathing.  She said that 
the veteran spent the majority of his time locked up in his 
room, that he did not go anywhere except for medical visits 
and that she and one of his children helped him and protected 
him continually.  

The psychiatrist noted that the veteran's movements were slow 
and that he was well-nourished and somewhat corpulent.  He 
was neat and clean and somewhat disheveled.  The veteran's 
interaction with the psychiatrist was poor.  He had 
difficulty understanding, he was somewhat confused, he had 
thoughts of suicide and ideas of reference and he was 
extremely depressed.  However, he was coherent.  He 
demonstrated difficulty with immediate, short-term and recent 
memory.  Attention and concentration were very diminished.  
The veteran was noted to have poor judgment and to function 
at a concrete level.  The psychiatrist rendered an Axis I 
diagnosis of major depression, one single episode, severe, 
without psychotic factors, chronic.  

The psychiatrist concluded that all of these illness in 
conjunction and globally had been disabling to the veteran 
and indicated that the veteran did practically nothing, that 
he remained isolated, that he did not make decisions and that 
the veteran's family had to help him, supervise him and 
stimulate him.  The psychiatrist stated that the veteran's 
social functioning was practically nil, that he did not speak 
with neighbors, that he did not visit or want visitors, that 
he did not participate in group activities and that he was 
not capable of making new friends.  The psychiatrist 
concluded that the veteran met the requirements to receive 
permanent help and attendance in the home.

This psychiatrist provided similar information in a VA Form 
21-2680 dated in August 2003.  The psychiatrist again 
concluded that the veteran required daily personal care 
services and certified the need for aid and attendance.

The veteran underwent another VA psychiatric examination in 
August 2002; the examiner reviewed the claims file.  The 
veteran was initially interviewed alone and then with his 
wife.  The veteran did not respond to some questions and 
stated that he did not know to other questions.  The 
appellant stated that she was claiming aid and attendance 
benefits because she was the one that took care of the 
veteran and that the money given to her was not enough.  On 
examination, the veteran was clean and adequately dressed and 
groomed.  He walked with his wife, sat down and looked at the 
floor.  The examiner concluded that the veteran's behavior 
had a voluntary component and recommended that a social field 
survey be accomplished.  The examiner also noted that the 
appellant then reported that she could not remember their 
physical address.

The recommended social and industrial field survey was 
accomplished by a VA social worker on September 24, 2002.  
The social worker arrived at the veteran's home without any 
advance warning; the veteran was not at home at the time.  
The social worker observed that the house was in good 
condition on the outside and the grounds were well-kept.  
Three neighbors were interviewed by the social worker.  These 
neighbors reported that the veteran attended church 
frequently and that he was active in the church.  They said 
that he conversed with his neighbors and they did not report 
any abnormal behavior.  One neighbor stated that the veteran 
would bring Holy Communion to the homes of members of his 
church who were sick.

The veteran, his wife and son subsequently went to the office 
of the VA social worker to be interviewed.  The veteran was 
dressed in clean sports clothes and was clean and shaven.  
The social worker noted that the veteran was not cooperative 
at the interview.  He did not answer most of the questions.  
He said that he did not get out of his house and that he 
stayed in bed all day long.  The social worker stated that 
the veteran had "voluntary components" in that he did not 
remember anything, including his wife's name or where he 
lived.

The appellant was interviewed alone.  She stated that the 
veteran would become aggressive when he did not take his 
medications.  She said that he did not sleep well, that he 
would pace the house and that he did not tolerate groups.  
The appellant stated that the veteran would go to the grocery 
store he used to own and sit there.  She said that he used to 
attend church, but not currently.

The claims file was returned to the VA psychiatrist who had 
examined the veteran in August 2002.  After carefully 
reviewing the social worker's October 2002 report, the 
psychiatrist rendered an Axis I diagnosis of malingering.  
The psychiatrist also concluded that the veteran did not need 
close observation to protect him from the hazards of daily 
living.

The May 2002 rating decision lists the following non-service 
connected disabilities: major depression, rated as 100 
percent disabling; high blood pressure, rated as 10 percent 
disabling; degenerative joint disease, arthritis rated as 10 
percent disabling; chronic low back pain, rated as 10 percent 
disabling; chronic sinusitis, rated as 10 percent disabling; 
tinea pedis, dermatophytosis, rated as 10 percent disabling; 
glaucoma, rated as zero percent disabling; and senile 
cataracts, rated as zero percent disabling.  The veteran's 
nonservice connected disabilities have been assigned a 
combined rating of 100 percent.

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension shall be 
payable.  38 U.S.C.A. § 1521(d).  For pension purposes, a 
person shall be considered in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity, or (2) helpless 
or blind, or so near helpless or blind as to need the regular 
aid or attendance of another person.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351.

Determinations as to the need for aid and attendance must be 
based on a veteran's actual requirements of personal 
assistance from others.  In making such determinations, the 
provisions of 38 C.F.R. § 3.352 dictate that consideration be 
given to such conditions as the inability of a claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; the frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; the 
inability of a claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  The 
term "bedridden" will be a proper basis for the determination 
and that term is defined as that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).

As an initial matter, the evidence does not demonstrate that 
the veteran is blind, bedridden, or a patient in a nursing 
home, nor is it contended otherwise.  Neither the VA medical 
evidence of record nor the private medical evidence of record 
indicates that the veteran is blind or that he is bedridden.  
The evidence as a whole demonstrates that the veteran is able 
to see and that he is able to leave his house, as well as 
move around in his house.

After a careful review of the evidence of record, it is the 
decision of the Board that the veteran is not entitled to 
special monthly pension benefits based on the need for 
regular aid and attendance.  The medical evidence does not 
indicate that he meets the criteria outlined in 38 C.F.R. 
§ 3.351.  Specifically, the medical evidence of record 
indicates that the appellant is able to ambulate, albeit in a 
reduced fashion due to degenerative joint disease, and that 
he has adequate use of all of his extremities.  The appellant 
described the veteran to the VA social worker as pacing about 
their house; she also said that he went to the grocery store 
he used to own.  In addition, the veteran needs no prosthetic 
or orthopedic appliances and his own doctor has indicated 
that he does not have any restrictions of the upper or lower 
extremities.  The March 2002 VA medical examination revealed 
no muscular atrophy.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

Here, the evidence of the severity of the veteran's 
disorders, argued by him and his spouse to entitle him to the 
benefit he seeks, is exaggerated and contradicted by other 
evidence of record.  In particular, the evidence of record 
provided by the appellant and the veteran is in stark 
contrast to the evidence provided by their neighbors.  In 
addition, the information provided by the veteran and the 
appellant is not consistent.  For example, the veteran has 
been described as staying in his bed all day, but the 
appellant reported to the VA social worker that the veteran 
paced around the house and that he would go the grocery store 
he used to own to sit.  

Based on the internal inconsistencies of the statements of 
both the appellant and the veteran and based on the lack of 
any secondary gain in the statements of the veteran's 
neighbors, the statements of the neighbors are more credible 
in describing the activities and capabilities of the veteran.  
Those neighbor statements reveal that the veteran leaves his 
house on a regular basis, that he is a regular and active 
participant at his church, that he ministers to sick 
parishioners, that he interacts with his neighbors and that 
he does not display abnormal behavior to his neighbors.  The 
totality of the evidence does not indicate that the veteran 
is unable to bathe himself that he is unable to attend to the 
needs of nature himself.  The lay evidence does not show that 
he was unable to eat his food or take care of daily self-care 
activities, or that he is otherwise in need of regular aid 
and attendance as envisioned by the regulation.

Turning to an analysis of the conflicting VA and private 
medical evidence, the Board's adjudicatory process includes 
the responsibility for determining the weight to be given to 
the evidence of record, including the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In reviewing medical evidence, the Board is 
"certainly free to discount the credibility of [a] 
physician's statement."  Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  Finally, the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993).  

The Board also notes that a private psychiatrist has opined 
that the veteran is in need of aid and attendance based his 
opinion mainly on a history and information given by the 
appellant and the veteran.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  These findings were made without the 
benefit of any review of the claims file, and thus without 
knowledge of the October 2002 VA social worker's field survey 
report; the private psychiatrist's conclusions are therefore 
without probative value and thus not sufficient to support 
the claim.  In contrast, the VA psychiatrist's diagnosis of 
malingering was rendered after consideration of the veteran's 
claims file and the statements of the veteran's neighbors.

Therefore, the Board finds that the opinions of the private 
psychiatrist, when weighed against the opinions of the VA 
examining psychiatrists, do not place the evidence in 
equipoise.  See generally, Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Winsett v. West, 11 Vet. App. 420, 425 
(1998) (the United States Court of Appeals for Veterans 
Claims has expressly declined to adopt a "treating physician 
rule" which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician).  

Careful review of the evidence of record does not show that 
the veteran meets the criteria for aid and attendance.  The 
medical evidence shows that that he can walk and move about 
and that he is able to travel for medical care, to go church, 
to go to the grocery store he used to own and to visit sick 
fellow parishioners.  While the veteran is generally 
accompanied by his wife at medical appointments, the evidence 
does not demonstrate that he must be accompanied by someone 
in order to travel to obtain medical care or for other 
activities.  He has been clinically described as able to 
ambulate alone without use of assistive devices.  While the 
evidence of record does suggest that that veteran moves 
slowly and sometimes leans on his wife, an occasional need 
for assistance with ambulation or other such activity does 
not contemplate the type of care needed to assign the aid and 
attendance benefit.  

The evidence of record also does not show that the veteran 
was ever nonvoluntarily dressed inappropriately or not 
ordinarily clean and presentable when he was medically 
examined or that he was receiving inadequate nutrition.  
There is no mention in any of the medical evidence of the 
presence of upper extremity incoordination or weakness such 
that the veteran was unable to feed himself nor is there any 
mention of an inability on the part of the veteran to attend 
to the wants of nature.  Furthermore, the appellant has 
stated that the veteran has been able to leave his dwelling 
on various occasions during the past year to keep medical 
appointments and to go the grocery store he used to own.  
Neighbors have reported additional church activities, 
interaction with them and no abnormal behavior.

Upon consideration of these criteria in light of the evidence 
presented, the Board finds no basis upon which to award the 
veteran special increased pension benefits based on the need 
for regular aid and attendance of another person.  It is not 
contended or shown that the veteran is blind or a patient in 
a nursing home.  Therefore, his entitlement to an increased 
rate of pension would be based on a factual need for aid and 
attendance and such factual need has not been established.  
Although it is clear that the veteran suffers from marked 
impairment secondary to his psychiatric and medical 
conditions, the most recent evidence of record does not show 
that he requires the regular assistance of another person to 
undertake the basic requirements of daily living.  

While there is no doubt that the veteran has pain and 
limitation of motion in the lower extremities and the lower 
back due to degenerative arthritis and osteoporosis, as well 
as limitations due to his psychiatric condition, these 
factors do not of themselves show that the veteran is unable 
to perform everyday personal functions or that he requires 
assistance on a regular basis to protect him from the hazards 
of his environment.  Furthermore, there is no evidence that 
the veteran is bedridden as a result of his disabilities and 
no evidence has been presented that he is bedridden as 
defined at 38 C.F.R. § 3.352(a). 

The weight of the evidence presented simply does not show 
that the veteran requires the regular aid and attendance of 
another person.  Therefore, the Board concludes that 
additional special pension benefits based on the need for 
regular aid and attendance of another person are not 
warranted.  38 U.S.C.A. §§ 1541, 5107; 38 C.F.R. §§ 3.351, 
3.352.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Finally, the Board must determine whether the appellant and 
the veteran have been apprised of the law and regulations 
applicable to this matter; the evidence that would be 
necessary to substantiate the claim; and whether the claim 
has been fully developed in accordance with the Veterans 
Claims Assistance Act (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.

In this case, VA's duties have been fulfilled.  The appellant 
and the veteran were notified of the information necessary to 
substantiate the aid and attendance claim.  The RO sent the 
appellant a letter, in February 2002, in which she was 
informed of VA's duty to assist and what kinds of evidence 
the RO would help obtain, as well as the essential components 
of a successful claim for aid and attendance.

The appellant was also told that she needed to ensure that 
all pertinent evidence was submitted.  In addition, in the 
December 2002 Statement of the Case (SOC), the RO informed 
the appellant and the veteran about what the evidence had to 
show to establish entitlement to aid and attendance and the 
RO provided them with the text of 38 C.F.R. § 3.159.  
Therefore, VA has no outstanding duty to inform the appellant 
or the veteran that any additional information or evidence is 
needed. 

Although the notices required by the VCAA may not have been 
provided until after the RO adjudicated the aid and 
attendance claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Consequently, the Board 
does not find that any late notice under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to any notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for psychiatric and 
medical examinations.  The appellant and the veteran were 
afforded a field survey by a VA social worker.  Private 
records were associated with the claims file.  The appellant 
and the veteran were informed about VA's duty to assist and 
what kinds of evidence the RO would help obtain in a letter 
sent by the RO in February 2002.  The appellant has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2005).  Therefore, there is no unmet duty 
to assist.

The RO provided the appellant and the veteran with the 
pertinent evidentiary development that was subsequently 
codified by VCAA and the implementing regulations.  In 
addition to performing the pertinent development required 
under VCAA and the implementing regulations, the RO notified 
the appellant and the veteran of their right to submit 
evidence.  It would not breach the veteran's rights under 
VCAA and/or the implementing regulations for the Board to 
proceed to review the appeal.  Furthermore, neither the 
appellant, the veteran nor their representative has asserted 
that the case requires further development or action under 
VCAA or the implementing regulations.


ORDER

Special monthly pension benefits by reason of the need for 
regular aid and attendance of another person are denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


